Exhibit 10.43

SETTLEMENT, RELEASE AND LICENSE AGREEMENT

THIS SETTLEMENT, RELEASE AND LICENSE AGREEMENT (“Agreement”) is entered into as
of this 5th day of October, 2007 (the “Effective Date”), between Versata
Software Inc., a corporation f/k/a Trilogy Software, Inc. existing under the
laws of Delaware with its principal place of business at 5001 Plaza on the Lake,
Austin, Texas 78746, and Versata Development Group, Inc., corporation existing
under the laws of Delaware with its principal place of business at 5001 Plaza on
the Lake, Austin, Texas 78746, on the one hand (which together with their
Affiliates and their permitted successors and assigns are collectively referred
to herein as “Versata”); and Selectica, Inc., a corporation existing under the
laws of Delaware with its principal place of business at 1740 Technology Drive,
San Jose, California 95110 (which together with its Affiliates and its permitted
successors and assigns is collectively referred to herein as “Selectica”), on
the other hand.

WITNESSETH

WHEREAS, Versata and Selectica are engaged in a lawsuit, styled Versata Software
Inc., et al. v. Selectica, Inc., Civil Action No. 2:06CV444, pending in the
United States District Court for the Eastern District of Texas, Marshall
Division (the “Civil Action”);

WHEREAS, Versata is the owner of certain patents asserted in the Civil Action,
as listed in Exhibit A hereto;

WHEREAS, Selectica desires a license to certain patents, as described herein;

WHEREAS, the Parties desire to exchange mutual general releases by which each
Party releases any and all claims, whether known or unknown, against the other
Party;

WHEREAS, Selectica acknowledges the validity and enforceability of the Versata
Patents asserted in the Civil Action but otherwise denies the claims made by
Versata in the Civil Action (except for any allegations expressly admitted by
Selectica therein), and Versata denies the counterclaims made by Selectica in
the Civil Action (except for any allegations expressly admitted by Versata
therein); and

WHEREAS, each of Versata and Selectica, in contemplation of the uncertainties of
the disputed Civil Action, respectively desires to compromise and settle the
claims or counterclaims alleged in the Civil Action.

NOW, THEREFORE, in consideration of the mutual promises and obligations recited
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Versata and Selectica agree as follows:

1. DEFINITIONS. The following terms used in this Agreement shall have the
meanings set forth below:

1.1 An “Affiliate” of, or Entity “Affiliated” with, a specified Entity, is an
Entity that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by, or is under common Control with, the Entity specified. In
the case of Versata, the term “Affiliate” includes, without limitation, Trilogy,
Inc., Trilogy Capital Holdings Corporation, Versata Enterprises, Inc. and
Trilogy Enterprises Inc.



--------------------------------------------------------------------------------

1.2 “Agreement” means this Settlement, Release and License Agreement.

1.3 “Control” and its derivative terms mean, with reference to a specified
Entity, the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting stock or other voting or managerial equity interests in such
Entity or the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Entity, whether
through ownership of voting securities, by contract or otherwise.

1.4 “Covered Fields” shall mean the fields of Configuration, Pricing, Quoting,
and Contract Management, including without limitation (i) the selection,
configuration, pricing, and/or fulfillment of products and/or services and
(ii) the management of procurement, sales, revenue, leasing and/or intellectual
property contracts.

1.5 “Entity” means an individual, a corporation, a partnership, an association,
a joint-stock company, a trust, or any other incorporated or unincorporated
business organization.

1.6 “Infringement” shall mean direct and indirect infringement and infringement
under the doctrine of equivalents in any jurisdiction worldwide.

1.7 “Licensee Parties” shall mean, with reference to a Party, the customers,
licensees, sublicensees, buyers, vendors, users, distributors, developers,
resellers, original equipment manufacturers, original design manufacturers,
value-added resellers, suppliers, importers, exporters, retailers, contractors,
contract manufacturers, consultants and replicators of products or other items
of such Party, but only with respect to and to the extent of such parties’ use
or distribution of the products or services of a Party to this Agreement.

1.8 “Patents” shall mean all classes or types of patents and patent applications
(along with patents issuing thereon) in any jurisdiction worldwide, including
all provisionals, substitutes, renewals, continuations, continuations-in-part,
divisionals, foreign counterparts, reissues, oppositions, continued
examinations, reexaminations and extensions of any of the foregoing.

1.9 “Parties” means Versata and Selectica, and a “Party” means either of them.

1.10 “Payment Cap” means $7,500,000 (seven million five-hundred thousand US
dollars).



--------------------------------------------------------------------------------

1.11 “Purchase,” as used herein, means the sale of the entire business or a
portion of the business, of either Party to a purchaser that is not an Affiliate
of such Party (a “Purchaser”).

1.12 “Purchaser Products,” as used herein, means (i) the services provided or
products existing, manufactured, sold, offered for sale, leased, licensed, or
brokered by a Purchaser or its Affiliates prior to or as of the date of a
Purchase; and/or (ii) the evolution of such Purchaser’s (or its Affiliates’)
prior or existing products or services (as described in subpart (i) of this
Section) after a Purchase.

1.13 The “Releases” refer to the releases described in Sections 4.1 and 4.2.

1.14 “Reporting Quarter” shall mean the three month period corresponding to
Selectica’s fiscal quarter, currently March 31, June 30, September 30 and
December 31.

1.15 “Selectica CPQ Revenue” shall mean all license, maintenance and consulting
fees received by Selectica in the field of configuration, pricing and quoting,
but excluding any Versata Customer CPQ Revenue. For clarity, the Selectica CPQ
Revenue includes, but is not limited to, all maintenance, license and consulting
fees received by Selectica following the Effective Date from its existing and
future customer base (other than any Versata Customer as to which Versata
Customer CPQ Revenue is realized by Selectica), regardless of when the
applicable license, consulting and maintenance agreements with such customers
became effective.

1.16 “Selectica Patents” as used herein, shall mean (i) all patents, patent
applications, and provisional patent applications owned by, assigned to, or
otherwise assertable by, or licensed to, Selectica as of the Effective Date (and
patents issuing thereon); provided that, in the case of any patents, patent
applications, or provisional patent applications that are licensed to Selectica
by a third party, such patents, patent applications, and provisional patent
applications shall be included in the definition of “Selectica Patents” only if
Selectica has the right to grant sublicenses thereunder of the scope specified
in Section 3.2 without triggering any royalty or other payment obligation to the
licensor thereof; (ii) all patents, patent applications, and provisional patent
applications filed by a person other than Selectica or one of its Affiliates (or
solely by one or more employees of any of the foregoing), and patents issuing
thereon, whether filed before or after the Effective Date, that were assigned or
transferred to Selectica or any such Affiliate following the Effective Date;
(iii) patent applications and provisional patent applications filed by Selectica
or any of its Affiliates (and patents issuing thereon) at or after the Effective
Date that have an effective filing date prior to the third anniversary of the
Effective Date; and (iv) all parents, provisionals, substitutes, reissues,
renewals, continuations, continuations-in-part, divisionals, foreign
counterparts, oppositions, continued examinations, reexaminations and extensions
of any of such patents, patent applications, and provisional patent applications
to which reference is made in clause (i), (ii) or (iii) above owned by, filed
by, assigned to or otherwise assertable by Selectica or any of its Affiliates,
or successors in interest at any time (i.e. as of, prior to, or after the
Effective Date), whether filed before, on or after the Effective Date (and
patents issuing thereon).



--------------------------------------------------------------------------------

1.17 “Selectica Products” shall mean (i) as of a particular time, any past or
then current product, process, or service existing, manufactured, sold, offered
for sale, leased, licensed, or brokered by Selectica and (ii) the evolution of
such products, processes, and services in the future, excluding any portion of
any product, process, or service both (a) that was not developed and designed by
Selectica or developed and designed solely for the benefit of and under the
direction of Selectica and additionally (b) in which Selectica does not have an
unrestricted, royalty-free ownership or license right. All Selectica Products
are limited solely to the Covered Fields.

1.18 “VDG” means Versata Development Group, Inc., a corporation existing under
the laws of Delaware with its principal place of business at 5001 Plaza on the
Lake, Austin, Texas 78745.

1.19 “Versata Customer” shall mean any customer of Versata that is not a
configuration, pricing or quote customer of Selectica as of the time Versata
provides Selectica with an Introduction Notice with respect to such customer in
accordance with the definition of “Versata Customer CPQ Revenue”.

1.20 “Versata Customer CPQ Revenue” shall mean all license, maintenance and
consulting fees received by Selectica in connection with new licenses or service
sales after the Effective Date related to its configuration, pricing and quoting
products (including successor configuration, pricing and quote products thereto)
to a Versata Customer and to whom Versata has made an introduction after the
Effective Date. For the purposes of this Agreement, an “introduction” shall be
deemed to have been made when; (i) Versata’s CEO or General Counsel, at
Versata’s sole discretion, has notified Selectica in writing that a specific
Versata Customer introduction may be made (the “Introduction Notice”) pursuant
to this Agreement (as of the date of this Agreement, no such notices have been
provided by Versata to Selectica); and (ii) subsequent to an Introduction Notice
and at the request of Selectica, a written, telephonic, or in-person
introduction is initiated by Versata between Selectica and the applicable
Versata Customer.

1.21 “Versata Patents,” as used herein, means (i) all patents, patent
applications, and provisional patent applications owned by, assigned to, or
otherwise assertable by, or licensed to, Versata as of the Effective Date (and
patents issuing thereon); provided that, in the case of any patents, patent
applications, or provisional patent applications that are licensed to Versata by
a third party, such patents, patent applications, and provisional patent
applications shall be included in the definition of “Versata Patents” only if
Versata has the right to grant sublicenses thereunder of the scope specified in
Section 3.1 without triggering any royalty or other payment obligation to the
licensor thereof; (ii) all patents, patent applications, and provisional patent
applications filed by a person other than Versata or one of its Affiliates (or
solely by one or more employees of any of the foregoing), and patents issuing
thereon, whether filed before or after the Effective Date, that were assigned or
transferred to Versata or any such



--------------------------------------------------------------------------------

Affiliate following the Effective Date; (iii) patent applications and
provisional patent applications filed by the Versata or any of its Affiliates
(and patents issuing thereon) at or after the Effective Date that have an
effective filing date prior to the third anniversary of the Effective Date; and
(iv) all parents, provisionals, substitutes, reissues, renewals, continuations,
continuations-in-part, divisionals, foreign counterparts, oppositions, continued
examinations, reexaminations and extensions of any of such patents, patent
applications, and provisional patent applications to which reference is made in
clause (i), (ii) or (iii) above owned by, filed by, assigned to or otherwise
assertable by Versata or any of its Affiliates, or successors in interest at any
time (i.e. as of, prior to, or after the Effective Date), whether filed before,
on or after the Effective Date (and patents issuing thereon).

1.22 “Versata Products” shall mean (i), as of a particular time, any past or
then current product, process, or service existing, manufactured, sold, offered
for sale, leased, licensed, or brokered by Versata; and (ii) the evolution of
such products, processes, and services in the future, excluding any portion of
any product, process, or service both (a) that was not developed and designed by
Versata or developed and designed solely for the benefit of and under the
direction of Versata and additionally (b) in which Versata does not have an
unrestricted, royalty-free ownership or license right.

2. COVENANT NOT TO SUE

2.1 Versata’s Covenant not to Sue Selectica. Upon Selectica’s payment of the
Lump Sum Amount, Versata for itself and all of its predecessors, officers,
directors, partners, employees, attorneys, successors, and assigns (the “Versata
Covenanting Parties”) hereby covenant not to institute, prosecute or otherwise
pursue any suit, action, or claim of any kind (including, without limitation,
seeking an injunction), whether known or unknown, against: (i) Selectica,
arising from, based upon, or relating to any past, present or future use,
infringement, misappropriation, or conversion of any Versata Patents, provided
such use, infringement, misappropriation, or conversion occurred within the
Covered Fields; and/or (ii) any of Selectica’s Licensee Parties arising from or
based upon any past or future use or infringement of such Patents arising out of
such Licensee Parties’ use or distribution of a Selectica Product covered by any
claim of the Versata Patents in connection therewith, provided such use or
infringement occurs within the Covered Fields.

2.2 Selectica’s Covenant not to Sue Versata. Upon Selectica’s payment of the
Lump Sum Amount, Selectica, for itself and all of its predecessors, officers,
directors, partners, employees, attorneys, successors, and assigns (the
“Selectica Covenanting Parties”) hereby covenant not to institute, prosecute or
otherwise pursue any suit, action, or claim of any kind (including, without
limitation, seeking an injunction), whether known or unknown, against:
(i) Versata, arising from, based upon, or relating to any past, present or
future use, infringement or conversion of the Selectica Patents, and/or (ii) any
of Versata’s Licensee Parties arising from or based upon any past or future use,
infringement or conversion of such Patents arising out of such Licensee Parties’
use or distribution of a Versata Product covered by any claim of the Selectica
Patents in connection therewith.



--------------------------------------------------------------------------------

3. LICENSE GRANTS

3.1 Versata’s Grant of Nonexclusive License to Selectica. Subject to the terms
and conditions contained in this Agreement and effective upon payment of the
Lump Sum Amount, Versata hereby grants to Selectica a fully paid-up, irrevocable
(except as specifically provided herein), nonexclusive, nontransferable (except
as set forth in Section 6.1 below), worldwide license under the Versata Patents
to make, use, sell, develop, publish, distribute, lease, license, export,
import, have made, offer to sell or otherwise transfer any product or service of
Selectica covered by any claim of the Versata Patents that is within the Covered
Fields, excluding any portion of any product, process, or service both (i) that
was not developed and designed by Selectica or developed and designed solely for
the benefit of and under the direction of Selectica and additionally (ii) in
which Selectica does not have an unrestricted, royalty-free ownership or license
right. Versata shall have no obligation hereunder to institute any action or
suit against third parties for infringement of any of the Versata Patents or to
defend any action or suit brought by a third party which challenges or concerns
the validity of any of the Versata Patents. Selectica shall have no right to
institute any action or suit against third parties for infringement of any of
the Versata Patents. Versata is not required to maintain the Versata Patents in
force. Versata provides this license to the Versata Patents to Selectica AS IS,
and without warranty of any kind. Versata agrees that the claims of the Versata
Patents shall be deemed to be fully exhausted with respect to each product or
service provided by Selectica to a Licensee Party of Selectica that is covered
by the license granted in this Section 3.1 and that such license extends to each
such Licensee Party’s use or distribution of such product or service of
Selectica.

3.2 Selectica’s Grant of Nonexclusive License to Versata. Subject to the terms
and conditions contained in this Agreement and effective upon payment of the
Lump Sum Amount, Selectica hereby grants to Versata a fully paid-up, irrevocable
(except as specifically provided herein), nonexclusive, nontransferable (except
as set forth in Section 6.1 below), worldwide license under the Selectica
Patents to make, use, sell, develop, publish, distribute, lease, license,
export, import, have made, offer to sell or otherwise transfer any product or
service of Versata covered by any claim of the Selectica Patents, excluding any
portion of any product, process, or service that both (i) that was not developed
and designed by Versata or developed and designed solely for the benefit of and
under the direction of Versata and additionally (ii) in which Versata does not
have an unrestricted, royalty-free ownership or license right. Selectica shall
have no obligation hereunder to institute any action or suit against third
parties for infringement of any of the Selectica Patents or to defend any action
or suit brought by a third party which challenges or concerns the validity of
any of the Selectica Patents. Versata shall have no right to institute any
action or suit against third parties for infringement of any of the Selectica
Patents. Selectica is not required to maintain the Selectica Patents in force.
Selectica provides this license to the Selectica Patents to Versata AS IS, and
without warranty of any kind. Selectica agrees that the claims of the Selectica
Patents shall be deemed to be fully exhausted with respect to each product or
service provided by Versata to a Licensee Party of Versata that is covered by
the license granted in this Section 3.2 and that such license extends to each
such Licensee Party’s use or distribution of such product or service of Versata.



--------------------------------------------------------------------------------

3.3 Validity of Licensed Patents.

(a) Selectica stipulates and agrees that the Versata Patents asserted in the
Civil Action are valid and enforceable in full and further agrees not to
challenge the validity or enforceability of any of the Versata Patents or to
affirmatively or intentionally assist any other party in any challenge to the
validity or enforceability of such Versata Patents (except that Selectica shall
not be prohibited from taking any actions reasonably required in order to
respond to legal process or discovery or to comply with any court order or other
applicable laws or regulations).

(b) Versata agrees not to challenge the validity or enforceability of any of the
Selectica Patents or to affirmatively or intentionally assist any other party in
any challenge to the validity or enforceability of any Selectica Patents (except
that Versata shall not be prohibited from taking any actions reasonably required
in order to respond to legal process or discovery or to comply with any court
order or other applicable laws or regulations).

4. MUTUAL GENERAL RELEASES AND DISMISSAL

4.1 General Release by Versata. Upon receipt of the Lump Sum Payment, Versata,
on behalf of itself and its Affiliates (including without limitation Joseph A.
Liemandt, Trilogy, Inc., Trilogy Capital Holdings Corporation, Versata
Enterprises, Inc. and Trilogy Enterprises Inc.), principals, officers,
directors, employees, agents, successors and assigns as of the Effective Date,
shall and does hereby release and forever discharge Selectica and any parent,
subsidiary, or other Affiliated or related corporations or entities, and each of
their respective current and former officers, directors, agents, employees,
representatives, and attorneys (collectively the “Selectica Released Parties”)
from any and all claims, actions, causes of action, suits, damages, duties,
rights, obligations, liabilities, adjustments, responsibilities, judgments and
demands, known or unknown, at law or in equity, of whatever character in any way
that Versata (including its Affiliates) may have against any of the Selectica
Released Parties, for any act, omission, reason or event occurring prior to the
Effective Date, including, but not limited to, any of the foregoing relating to,
based upon, or arising out of, the Lawsuit, any act of past or present
Infringement, misappropriation or other violation of any Versata Patent or any
trade secret or copyright owned or controlled by Versata prior to or as of the
Effective Date, and any claim that would have been within the scope of the
license or covenants not to sue granted by Versata in Section 3.1, if occurring
after the Effective Date. This release attaches to and is transferred with each
product and service provided by Selectica to any Selectica Licensee Party prior
to the Effective Date (collectively, the “Released Selectica Items”). Versata,
on behalf of itself and each other Versata Covenanting Party, covenants not to
sue Selectica and each of the Licensee Parties of Selectica on account of any
Released Selectica Items. Each Licensee Party of Selectica is intended to be and
is a third-party beneficiary of this release, and has standing to enforce the
terms of this release without joinder of any other such Licensee Party or
Selectica. Nothing in this release shall discharge or otherwise affect the
rights, duties and obligations created in this Agreement.

 



--------------------------------------------------------------------------------

4.2 General Release by Selectica. Selectica, on behalf of itself and its
Affiliates, principals, officers, directors, employees, agents, successors and
assigns as of the Effective Date, shall and does hereby release and forever
discharge Versata and any parent, subsidiary, or other Affiliated or related
corporations or entities, and each of their respective current and former
officers, directors, agents, employees, representatives, and attorneys
(collectively the “Versata Released Parties”) from any and all claims, actions,
causes of action, suits, damages, duties, rights, obligations, liabilities,
adjustments, responsibilities, judgments and demands, known or unknown, at law
or in equity, of whatever character in any way that Selectica (including its
Affiliates) may have against any of the Released Versata Parties, for any act,
omission, reason or event occurring prior to the Effective Date, including, but
not limited to, any of the forgoing relating to, based on, or arising out of the
Lawsuit, any act of past or present Infringement, misappropriation or other
violation of any Selectica Patent or any trade secret or copyright owned or
controlled by Selectica prior to or as of the Effective Date, and any claim that
would have been within the scope of the license or covenants not to sue granted
by Selectica in Section 3.2, if occurring after the Effective Date. This release
attaches to and is transferred with each product or service provided by Versata
to any Versata Licensee Party prior to the Effective Date (collectively, the
“Released Versata Items”). Selectica, on behalf of itself and each other
Selectica Covenanting Party, hereby covenants not to sue Versata or any Licensee
Party of Versata on account of any Released Versata Items. Each Licensee Party
of Versata is intended to be and is a third-party beneficiary of this release,
and has standing to enforce this release without joinder of any other Licensee
Party of Versata. Nothing in this release shall discharge or otherwise affect
the rights, duties and obligations created in this Agreement.

4.3 Dismissal of the Civil Action. In connection with the execution of this
Agreement, Versata shall direct its counsel to execute and deliver by hand
delivery or overnight courier to Selectica’s local counsel Elizabeth L. DeRieux
at Brown McCarrol a Stipulation of Dismissal pursuant to F.R.C.P. 41(a) in the
form attached here as Exhibit B (the “Dismissal”), dismissing with prejudice all
claims and counterclaims made therein and specifying that all costs incurred
therein (including attorneys’ and expert fees and expenses) shall be borne
solely by the Party incurring such costs. Each of the Parties shall bear its own
costs with regard to the Lawsuit, such filings, and this Agreement. No Party
shall file the Dismissal until Selectica has completed the transfer of the Lump
Sum Amount to Versata in accordance with Section 5.2(a) of this Agreement.
Following Selectica’s receipt of confirmation that Versata has received the wire
transfer of the Lump Sum Amount in accordance with Section 5.2(a) of this
Agreement and that such funds have been credited to Versata, Selectica shall
then (and only then) be permitted to file Dismissal in the Civil Action. Versata
shall provide Selectica and its counsel electronic and telephonic confirmation
of the crediting of such funds within four (4) hours of such crediting, provided
that Selectica notifies Lance Jones (512-874-3167 / lance.jones@trilogy.com),
Sean Fallon (512-874-4021 / sean.fallon@trilogy.com), and Scott Cole
(512-692-8705 / scole@mckoolsmith.com) that the wire has been sent. Such
Dismissal shall not be operative and may, under no circumstances be filed,
except in accordance with this Section 4.3. If Selectica files the Dismissal in
violation of the provisions of this Section 4.3, then any dispute relating
thereto shall be resolved in the Court where the Civil Action is pending. The
Parties agree that the United States District Court for the Eastern District of
Texas, Marshall Division shall have sole and exclusive



--------------------------------------------------------------------------------

jurisdiction over an action for violation of this Section 4.3, and Selectica
submits to the jurisdiction of the Eastern District of Texas and consents to
venue in such District for such purposes. Selectica further covenants not to
initiate any action (for declaratory judgment or otherwise) relating to any
dispute regarding this Section 4.3 in any venue or jurisdiction other than the
Court in which the Civil Action is pending as of the Effective Date.

4.4 Waiver of Certain Statutory Provisions. Versata and Selectica understand the
significance of and, as further consideration for this Agreement, expressly
waive any right or benefit that may be available under Section 1542 of the
California Civil Code or any similar laws. Section 1542 of the California Civil
Code provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

4.5 Agreement Obligations not Released. The releases contained in sections 4.1
and 4.2 do not release any Party or its Affiliates from its respective
obligations under this Agreement or the protective order entered in the lawsuit
in the United States District Court for the Eastern District of Texas, captioned
Trilogy Software Inc., et al. v. Selectica, Inc., Civil Action No. 2-04-CV-160
TJW, nor do such releases prevent any Party or its Affiliates from enforcing the
terms and conditions of this Agreement against any other Party or its
Affiliates.

5. SETTLEMENT CONSIDERATION

5.1 Cash Settlement Amount. Versata and Selectica agree that in exchange for the
License and the settlement of the Civil Action, Selectica shall make
non-refundable payments of Seventeen Million, Five Hundred Thousand U.S. Dollars
($17,500,000.00) (the aggregate amount of such payments being the “Cash
Settlement Amount”), when and as provided in Section 5.2.

5.2 Cash Settlement Amount. The Cash Settlement Amount will consist of the
following components:

(a) A lump-sum payment of Ten Million Dollars in United States currency
($10,000,000.00 US) (the “Lump Sum Amount”), which shall be paid to Versata
within five (5) business days after the date of execution of this Agreement.

(b) Subject to the Payment Cap as set forth in Section 5.2(d) and the minimum
quarterly payment obligation set forth in Section 5.3, for each Reporting
Quarter beginning with the Reporting Quarter ending December 31, 2007, Selectica
shall owe to Versata a periodic payment (hereinafter “Periodic Payment”) equal
to ten percent (10%) of the Selectica CPQ Revenue for that quarter. Each
Periodic Payment shall be due within ten (10) business days following
Selectica’s public release of its financial results for such Reporting Quarter
but no later than forty-five (45) days following the last day of such Reporting
Quarter.



--------------------------------------------------------------------------------

(c) Subject to the Payment Cap as set forth in Section 5.2(d) and the minimum
quarterly payment obligation set forth in Section 5.3, for each Reporting
Quarter beginning with the Reporting Quarter ending December 31, 2007, Selectica
shall owe to Versata a payment (hereinafter “Versata Customer Joint Sales
Payment”) equal to fifty percent (50%) of the Versata Customer CPQ Revenue for
that quarter. Each Versata Customer Joint Sales Payment shall be due within ten
(10) business days following Selectica’s public release of its financial results
for such Reporting Quarter.

(d) Selectica shall have no further obligation to make any Periodic Payments or
Versata Customer Joint Sales Payments at such time as the aggregate amount of
Periodic Payments and Versata Customer Joint Sales Payments (including any
minimum quarterly payments made pursuant to Section 5.3) equals the Payment Cap.
If the aggregate amount of Periodic Payments and Versata Customer Joint Sales
Payments paid by Selectica to Versata (including any minimum quarterly payments
made pursuant to Section 5.3) exceeds the Payment Cap at any time, Versata shall
promptly refund to Selectica the amount of the Periodic Payments or Versata
Customer Joint Sales Payments made by Selectica (including any minimum quarterly
payments made pursuant to Section 5.3) in excess of the Payment Cap.

(e) Selectica agrees to separately track its Selectica CPQ Revenue until such
time as all payments have been made to Versata pursuant to Section 5.2.
Selectica shall provide a report to Versata each fiscal quarter detailing the
Selectica CPQ Revenue. Versata shall have the right to audit the books and
records of Selectica and its Affiliates to ensure proper and accurate accounting
for the Selectica CPQ Revenue.

(f) Tax Liability and Full Payment to Versata. Each Party shall bear its own tax
liability. The Parties agree to cooperate and to complete and provide tax forms
and other documents or information reasonably required by applicable tax
authorities, in a timely manner upon being supplied such documents or requested
for such information by the other Party.

5.3 Nature of the Quarterly Payment; Minimum Quarterly Payment. The payments to
be made pursuant to Sections 5.2(b) and 5.2(c) represent staggered payment terms
on a payment obligation. Notwithstanding any provision set forth herein to the
contrary, until Periodic Payments and Versata Customer Joint Sales Payments
(including minimum quarterly payments pursuant to this Section 5.3) have been
made by Selectica to Versata in an aggregate amount equal to the Payment Cap,
Selectica agrees to make Periodic Payments and Versata Customer Joint Sales
Payments each calendar quarter that in the aggregate equal at least $200,000,
irrespective of the amount of Selectica CPQ Revenue and Versata Customer CPQ
Revenue that is realized by Selectica in respect of such calendar quarter.
Selectica agrees and acknowledges that such payments shall not be reduced or
eliminated as a result of any findings of invalidity, unenforceability,
expiration or other circumstances affecting the Versata Patents.

5.4 Payment Instructions. The Lump Sum Amount and all other payments to be made
hereunder shall be made by wire transfer to Versata as follows:

 

Bank Name:  

***

ABA:  

***

Account #  

***

 

***CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

6. LIMITATION ON RELEASES AND LICENSES

6.1 Transferability Matters.

(a) Except as otherwise provided in this Section 6.1, Versata, on the one hand,
and Selectica, on the other hand, may not assign any rights or delegate any
duties under this Agreement to any third party without the prior written consent
of the other, and any attempted assignment without such consent shall be null
and void. Notwithstanding the foregoing or any other provision herein to the
contrary, either Party may transfer its rights and obligations hereunder, in
whole but not in part, to an assignee pursuant to a Purchase, but in no event
shall any license, immunities and other rights following such assignment or
transfer apply to or cover any Purchaser Products, subject to the following
provisions of this Section 6.1(a). Notwithstanding the foregoing, the license,
immunities and other rights granted hereunder shall apply to Selectica Products
(which, for purposes this Section 6.1(a), include products, processes and
services of only Selectica, Inc. and its then-current Affiliates prior to any
such Purchase) and upgrades or enhancements to Selectica Products that existed
or were offered for sale as of the date of the Purchase, in the case of a
Purchase of Selectica; and to Versata Products (which, for purposes this
Section 6.1(a), include products, processes and services of only Versata
Software, Inc., Versata Development Group, Inc. and their then-current
Affiliates prior to any such Purchase) and upgrades or enhancements to Versata
Products or services that existed or were offered for sale as of the date of the
Purchase, in the case of a Purchase of Versata. A Purchase shall not immunize
Purchaser Products from suit, nor shall a Purchaser obtain any protection under
this Agreement for Purchaser Products by consummating a Purchase or by combining
or integrating Purchaser Products with any Selectica Products (or with any
upgrades or enhancements to said Selectica Products), in the case of a Purchase
of Selectica, or by combining or integrating Purchaser Products with any Versata
Products (or with any upgrades or enhancements to said Versata Products), in the
case of a Purchase of Versata; provided that (i) the license granted by Versata
under the Versata Patents in all events shall continue to apply to any Selectica
Products (or upgrades or enhancements thereto) that are combined or integrated
with any Purchaser Products and (ii) the license granted by Selectica under the
Selectica Patents in all events shall continue to apply to any Versata Products
(or upgrades or enhancements thereto) that are combined or integrated with any
Purchaser Products. Notwithstanding anything to the contrary in this Agreement,
(x) Selectica agrees that the release, license, immunities and other rights
provided herein may not be assigned or transferred for any purpose, including
Purchase, to SAP America, Inc., SAP AG, Sun Microsystems, Inc., or any
Affiliates thereof and (y) upon any Purchase or the acquisition of control of
either Party by an Entity that was not in control of such Party as of the
Effective Date (it being understood that “Party” for the purposes of this clause
means Versata Software, Inc., Versata Development Group, Inc. or Selectica, Inc.
and not any other Entity), the Selectica Patents and the Versata Patents shall
include only those Patents owned or controlled by



--------------------------------------------------------------------------------

the relevant Party and its Affiliates (including any patents issuing on any
patent applications pending immediately prior to consummation of the Purchase)
immediately prior to consummation of the Purchase or such acquisition of
control. Except as expressly set forth above in this Section 6.1(a), a Purchase
shall not affect the licenses, immunities and other rights granted to a Party
that is subject to a Purchase.

(b) If, after the Effective Date, Selectica or Versata, as the case may be,
either: (i) transfers a product line to a third party (a “Product Line
Transfer”) or (ii) spins off an Affiliate (either by disposing of it to a third
party or in some other manner reducing ownership or control so that the spun-off
entity is no longer an Affiliate) (an “Affiliate Spin Off”); then, in the case
of a Product Line Transfer, Selectica or Versata, as the case may be, shall have
the right to partially assign the license granted hereunder in respect of the
relevant product line to the third party to which such product line is
transferred (which third-party takes subject to the terms of this Agreement),
solely to the extent such license applies to such product line and any upgrades
or enhancements thereto, and, in the case of an Affiliate Spin Off, the license
granted to such spun-off entity will continue (subject to the terms of this
Agreement) as to the products owned by such spun-off Affiliate at the time of
the spin-off and any upgrades or enhancements thereto. For purposes of this
Section 6.1(b), any unaffiliated third-party to whom a product line is
transferred or to whom an Affiliate is spun-off or otherwise disposed of shall
be considered a “Purchaser,” and the products and services of the Purchaser
existing immediately prior to such transfer or spin-off shall be considered to
be Purchaser Products as defined in Section 1.12 of this Agreement. In no event
shall any license, immunities and other rights following such Product Line
Transfer or Affiliate Spin Off apply to or cover any such Purchaser Products,
subject to the following provisions of this Section 6.1(b). Notwithstanding the
foregoing, the license, immunities and other rights granted hereunder shall
apply to Selectica Products (which, for purposes this Section 6.1(b), include
products, processes and services of only Selectica, Inc. and its then-current
Affiliates prior to any such Product Line Transfer or Affiliate Spin Off) and
Versata Products (which, for purposes this Section 6.1(b), include products,
processes and services of only Versata Software, Inc., Versata Development
Group, Inc. and their then-current Affiliates prior to any such Product Line
Transfer or Affiliate Spin Off) (as the case may be) that existed or were
offered for sale as of the date of the Product Line Transfer or Affiliate Spin
Off and any upgrades or enhancements thereto. A Product Line Transfer or
Affiliate Spin Off shall not immunize Purchaser Products from suit, nor shall a
Purchaser obtain any protection under this Agreement for Purchaser Products by
consummating a Product Line Transfer or Affiliate Spin Off or by combining or
integrating Purchaser Products with any Selectica Products or Versata Products
(as the case may be) (or with any upgrades or enhancements thereto); provided
that (i) the license granted by Versata under the Versata Patents in all events
shall continue to apply to any Selectica Products (or upgrades or enhancements
thereto) that are combined or integrated with any Purchaser Products and
(ii) the license granted by Selectica under the Selectica Patents in all events
shall continue to apply to any Versata Products (or upgrades or enhancements
thereto) that are combined or integrated with any Purchaser Products.
Notwithstanding anything to the contrary in this Agreement, (x) Selectica agrees
that the release, license, immunities and other rights provided herein may not
be assigned or transferred for any purpose, including a Product Line Transfer or
Affiliate Spin Off, to SAP America, Inc.,



--------------------------------------------------------------------------------

SAP AG, Sun Microsystems, Inc., or any Affiliates thereof and (y) upon any
Product Line Transfer or Affiliate Spin Off, the Selectica Patents and the
Versata Patents shall include only those Patents owned or controlled by the
relevant Party and its Affiliates (including any patents issuing on any patent
applications pending immediately prior to consummation of the Product Line
Transfer or Affiliate Spin Off) immediately prior to consummation of the Product
Line Transfer or Affiliate Spin Off. Except as expressly set forth above in this
Section 6.1(b), a Product Line Transfer or Affiliate Spin Off shall not affect
the licenses, immunities and other rights granted to a Party that is subject to
a Product Line Transfer or Affiliate Spin Off.

6.2 No Grants to Third Parties. Except as stated herein, the releases and
licenses, as set forth above, are not intended as and are not the grant of a
license or any other rights under either the Versata Patents or the Selectica
Patents to any third party, not expressly licensed or released.

6.3 No Sublicense. Neither Selectica nor Versata shall have any right to
sublicense any right granted to it hereunder.

6.4 Reservation of Rights. Each Party reserves all rights and licenses not
expressly granted to pursuant to this Agreement.

7. REPRESENTATIONS AND WARRANTIES

7.1 General. Each Party warrants and represents to the other that (a) it has the
right and power to enter into this Agreement and to settle and dismiss the Civil
Action; (b) its execution hereof has been duly authorized by all necessary
corporate action of such Party; and (c) it has all requisite legal rights
necessary to grant the other Party all releases, licenses and covenants granted
to the other Party as set forth above.

7.2 Versata’s Warranties. Versata expressly represents and warrants that (i) it
is the sole and exclusive owner of all right, title, and interest in and to the
Versata Patents identified on Exhibit A, (ii) it has all rights to license and
enforce the Versata Patents, including the right to seek past damages for
infringement, to grant releases with respect to infringement of the Versata
Patents, and to license the Versata Patents, (iii) it will take no action,
including but not limited to granting any license or other rights, under the
Versata Patents, Versata’s claims or otherwise, that would conflict with,
prevent, or otherwise frustrate the licenses, rights and other benefits granted
to Selectica hereunder or the limitations imposed for the benefit of Selectica
on the scope of the licenses and covenants granted or made by Selectica
hereunder; (iv) there are no liens, conveyances, mortgages, assignments,
encumbrances, or other agreements that would prevent, impair, or frustrate the
full and complete exercise of the terms and conditions of this Agreement; and
(v) it has the full power and authority, and has obtained all third party
consents, approvals and/or other authorizations required, to enter into this
Agreement (on behalf of itself and each of its Affiliates) and to carry out its
obligations hereunder.

7.3 Selectica’s Warranties. Selectica expressly represents and warrants that
(i) it is the sole and exclusive owner of all right, title, and interest in and
to the Selectica Patents, (ii) it has all rights to license and enforce the
Selectica Patents,



--------------------------------------------------------------------------------

including the right to seek past damages for infringement, to grant releases
with respect to infringement of the Selectica Patents, and to license the
Selectica Patents, (iii) it will take no action, including but not limited to
granting any license or other rights, under the Selectica Patents, Selectica’s
claims or otherwise, that would conflict with, prevent, or otherwise frustrate
the licenses, rights and other benefits granted to Versata hereunder or the
limitations imposed for the benefit of Versata on the scope of the licenses and
covenants granted or made by Versata hereunder; (iv) there are no liens,
conveyances, mortgages, assignments, encumbrances, or other agreements that
would prevent, impair, or frustrate the full and complete exercise of the terms
and conditions of this Agreement; and (v) Selectica has the full power and
authority, and has obtained all third party consents, approvals and/or other
authorizations required, to enter into this Agreement (on behalf of itself and
each of its Affiliates) and to carry out its obligations hereunder.

8. TERM AND TERMINATION

8.1 Term. This Agreement shall become effective as of the Effective Date. The
licenses and covenants granted or made in this Agreement shall remain in full
force and effect until the last-to-issue of the Versata Patents and the
Selectica Patents have expired and all rights thereunder have ceased to exist.
All other rights and obligations under this Agreement shall survive any such
expiration.

8.2 Termination due to Breach. If Selectica materially breaches its obligations
set forth in Section 3.3(a) or fails to timely make any payment to Versata in
breach of Selectica’s payment obligations under Section 5.2, Versata, at its
option, may give written notice to Selectica of such breach stating the nature
of the breach and that Versata intends to terminate this Agreement if such
breach is not cured. If Versata gives any such notice of breach as provided in
the immediately proceeding sentence and Selectica does not cure such breach
within thirty (30) days after the receipt of such notice, then Versata, subject
to compliance with Section 9.9 and 9.10 (as applicable), may terminate this
Agreement. If Versata terminates this Agreement prior to Selectica paying
Versata the entire Cash Settlement Amount, such termination by Versata will
terminate any obligation of Selectica to make any payments under Section 5.2
that have not accrued and become due and payable thereunder prior to such
termination.

9. GENERAL PROVISIONS

9.1 Non-warranty. Nothing in this Agreement shall be construed as a warranty or
representation that making, using or selling of products by or for the either
Party will be free from infringement of any patents other than the Versata
Patents and Selectica Patents.

9.2 Successors, Subsidiaries, and Assigns. Except as otherwise provided herein,
this Agreement shall be binding upon and shall inure to the benefit of Versata
and Selectica, and their respective agents, representatives, subsidiaries,
successors, trustees, heirs and assigns. Each Party shall advise every such
successor, trustee, heir or assign, of the rights of the other Party pursuant to
this Agreement, and shall further advise that such successor, trustee, heir or
assign to the Versata Patents or Selectica Patents (or any of them individually)
or this Agreement, takes such patents subject to the rights granted hereunder.



--------------------------------------------------------------------------------

9.3 Agreement Obligations Not Released. The Releases are not intended to release
any of the Parties from their respective obligations created by this Agreement
or to prevent any Party from enforcing the terms of this Agreement against the
other.

9.4 Entire Agreement. Each of the Parties acknowledges that no person has made
any promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject matter hereof, to induce the execution
of this instrument, and each signatory hereby acknowledges that such signatory
has not executed this instrument in reliance upon any such promise,
representation or warranty. This Agreement constitutes the entire agreement
between the parties and supersedes all prior negotiations, representations or
agreements between the parties, either written or oral, on the subject hereof.
This Agreement may be amended only by written instrument designated as an
amendment to this Agreement and executed by the Parties hereto or their
respective successors, heirs or assigns.

9.5 Names and Trademarks. Nothing contained in this Agreement shall be construed
as conferring any rights to use in advertising, publicity, or other marketing
activities any name, trademark, or other designation of either Party hereto,
including any contraction, abbreviation, or simulation of any of the foregoing,
and each Party hereto agrees not to use the existence of this Agreement in any
marketing activity, whether public or private.

9.6 Third Party Actions. Nothing contained in this Agreement shall be construed
as (a) creating an obligation to bring or prosecute actions or suits against
third parties for infringement, or to secure and/or maintain any of its
intellectual property rights or (b) limiting the rights that a party has outside
the scope of this Agreement.

9.7 Effective Date. This Agreement will become effective upon the exchange of
facsimile copies of the required signatures and such faxed copies shall be
binding and effective as if they were original signatures. The parties will
thereafter exchange formal signed originals of this Agreement for their
permanent records.

9.8 Bankruptcy. All licenses and releases granted under this Agreement are
deemed to be, for the purpose of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to intellectual property as defined under Section 101 of the
U.S. Bankruptcy Code, as amended. The Parties agree that, as licensees of such
rights under this Agreement, they shall each retain and may exercise all of
their rights and elections under the U.S. Bankruptcy Code, as amended.

9.9 Dispute Resolution. Except as provided herein, no civil action with respect
to any dispute, claim or controversy arising out of or relating to this
Agreement, including without limitation any uncured breach of the Agreement, may
be commenced, and no attempted termination of this Agreement pursuant to
Section 8.2 shall become effective, until the procedures set forth in this
Section have been followed. First, the



--------------------------------------------------------------------------------

respective Chief Executive Officers of the Parties shall meet in person in an
attempt to resolve any dispute upon the written request of a Party setting forth
the subject matter of the dispute and the relief request. Second, if the matter
is not resolved within forty-five (45) days of the written request, the matter
shall be submitted to JAMS for mediation by either Party providing to JAMS and
the other Party a written request for mediation, setting forth the subject of
the dispute and the relief requested. The Parties will cooperate with JAMS and
with one another in selecting a mediator from JAMS panel of neutrals, and in
scheduling the mediation proceedings. The parties covenant that they will
participate in the mediation in good faith, and that they will share equally in
its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the Parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. Either Party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of the mediation process. Except
for such an action to obtain equitable relief, neither Party may commence a
civil action with respect to the matters submitted to negotiation between the
Chief Executive Officers or the mediation until thirty (30) days after the
completion of the initial mediation session. The provisions of this Clause may
be enforced by any Court of competent jurisdiction, and the prevailing party in
any such dispute regarding this Clause shall be entitled to an award of all
costs, fees and expenses, including attorneys’ fees.

9.10 Versata’s Rights in the Event of Non-Payment by Selectica. If, for any
reason, Selectica fails to make timely payment, Versata shall have the right (in
addition to all other remedies available to it) to enforce this Agreement and
Selectica’s payment obligations by instituting an action in the United States
District Court for the Eastern District of Texas, Marshall Division, subject to
compliance with the provisions of Section 9.9. The Parties agree that the United
States District Court for the Eastern District of Texas, Marshall Division shall
have sole and exclusive jurisdiction over an action for failure to make timely
payment in breach of this Agreement. In the event Selectica fails to timely make
the Cash Settlement Amount, it submits to the jurisdiction of the Eastern
District of Texas and consents to venue in such District. Selectica further
covenants not to initiate any action (for declaratory judgment or otherwise)
relating to any payment dispute in any venue or jurisdiction other than in the
United States District Court for the Eastern District of Texas, Marshall
Division.

9.11 Attorneys’ Fees. In the event of litigation for breach of this Agreement,
the prevailing party shall recover its attorneys’ fees, court costs, and other
related expenses (including, if applicable, document discovery costs, expert
witness fees and expenses, and other similar expenses) associated with such
litigation.

9.12 Applicable Law. This Agreement shall be governed by and construed in
accordance with the federal patent laws of the United States and the laws of the
State of Delaware without regard to principles of conflicts of law.



--------------------------------------------------------------------------------

9.13 Use of Patented Technology

(a) Versata shall have no liability for any claim, loss, cost, damage
(consequential or otherwise), or expense of any kind or nature caused in whole
or in part, directly or indirectly, by Selectica’s use of any technology or
rights licensed herein. Selectica shall be solely responsible for each of its
own applications and uses and for the consequences thereof. Versata is not
obligated to defend, protect, or indemnify Selectica, nor, except as set forth
herein, is Versata liable to Selectica for not defending, protecting, or
indemnifying it, against infringement or claims of infringement of any patent,
copyright or trademark or other intellectual property rights owned or claimed to
be owned by any third party.

(b) Selectica shall have no liability for any claim, loss, cost, damage
(consequential or otherwise), or expense of any kind or nature caused in whole
or in part, directly or indirectly, by Versata’s use of any technology or rights
licensed herein. Versata shall be solely responsible for each of its own
applications and uses and for the consequences thereof. Selectica is not
obligated to defend, protect, or indemnify Versata, nor, except as set forth
herein, is Selectica liable to Versata for not defending, protecting, or
indemnifying it, against infringement or claims of infringement of any patent,
copyright or trademark or other intellectual property rights owned or claimed to
be owned by any third party.

9.14 Confidentiality

(a) Subject to Section 9.14(b), Selectica and Versata shall keep all terms and
conditions of this Agreement strictly confidential, and Selectica and Versata
shall not now or hereafter disclose such terms and conditions to any third party
except: (i) with the prior written consent of the other Party, (ii) as may be
required by applicable law, regulation or order of a governmental authority of
competent jurisdiction, including without limitation the reporting and
disclosure requirements of The NASDAQ Stock Market or the Securities and
Exchange Commission, (iii) during the course of litigation so long as the
disclosure of such terms and conditions is subject to the same restrictions as
is the confidential information of the other litigating parties, such
restrictions are embodied in a court-entered protective order limiting
disclosure to outside counsel only for use in the subject litigation and, to the
extent reasonably practical, such disclosing Party provides the other Party
written notice at least ten (10) business days prior to such disclosure, or
(iv) in confidence to the professional legal and financial counsel representing
such Party but only with respect to such Party’s legal or financial obligations
relating to this Agreement, and not for use in any other litigation or licensing
efforts or negotiations. With respect to the foregoing (ii), such disclosing
Party shall, to the extent legally permissible and reasonable, provide the other
Party with prior written notice of such applicable law, regulation or order and,
at the request of the other Party, use reasonable efforts to limit the
disclosure of the terms and conditions of this Agreement, and to obtain a
protective order or other confidential treatment.

(b) No Party shall disclose the amounts of the Lump Sum Amount, any Periodic
Payment, any Versata Customer Joint Sales Payment, or the Payment Cap,
individually or in any combination, except (i) with the prior written consent of
the other



--------------------------------------------------------------------------------

Party; or (ii) as may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction, including without limitation
the reporting and disclosure requirements of The NASDAQ Stock Market or the
Securities and Exchange Commission. With respect to the foregoing (ii), such
disclosing Party shall, to the extent legally permissible and reasonable,
provide the other Party with prior written notice of such applicable law,
regulation or order and, at the request of such other Party, use reasonable
efforts to limit the disclosure of the amounts of Initial Payment, any Periodic
Payment, any Versata Customer Joint Sales Payment, or the Payment Cap,
individually or in any combination, and to obtain a protective order or other
confidential treatment.

(c) Versata acknowledges that, pursuant to the Securities Exchange Act of 1934
and the rules and regulations thereunder, Selectica is required to file this
Agreement with the Securities and Exchange Commission and that no assurances can
be given that the Securities and Exchange Commission will permit any portion of
this Agreement, as filed therewith, to be redacted and subject to any
confidential treatment.

9.15 No Public Announcement. The parties may make a single press release
substantially in the form and content of Exhibit C. Any other text to be
included in a Party’s press release, if any, must be approved in advance by the
other Party. Otherwise, no Party nor its Affiliates shall issue a press release
or make any other public statement regarding this Agreement or the settlement of
the Lawsuit, except with respect to each Party’s various public reporting
obligations and in accordance with Section 9.14. In the context of private
discussions with potential licensees or purchasers of the Versata Patents,
Versata may privately state or confirm the fact that the Lawsuit has been
settled and Selectica, its Related Parties and Licensee Parties are licensees,
and Selectica, its Related Parties and Licensee Parties may do the same. In the
context of private discussions with any Licensee Party or Released Party, the
Parties may inform such Licensee Party or Released Party of the rights and
obligations applicable to such Licensee Party or Released Party hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement as of the Effective Date.

 

Versata Software, Inc. Versata Development

Group, Inc. and Versata (as defined herein):

     Dated this October 5, 2007 By:  

/s/ Joseph A. Liemandt

       Joseph A. Liemandt        Assistant Secretary      Selectica Inc. and
Selectica (as defined herein):      Dated this October 5, 2007 By:  

/s/ Robert Jurkowski

      

Robert Jurkowski

      

CEO & Chairman

    

 



--------------------------------------------------------------------------------

EXHIBIT A — VERSATA PATENTS-IN-SUIT

The following United States Patent Nos.:

5,515,524

5,708,798

6,002,854



--------------------------------------------------------------------------------

EXHIBIT B — FORM OF STIPULATION OF DISMISSAL



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

Versata Software, Inc., f/k/a Trilogy    §    Software, Inc.; and Versata
Development    §    Group, Inc., f/k/a Trilogy Development    §    Group, Inc.
   §       §    Plaintiffs,    §       §    v.    §    CIVIL ACTION NO.
2:06-CV-444 (TJW)    §    Selectica, Inc.,    §       §    JURY TRIAL DEMANDED
Defendant.    §   

STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(ii)

WHEREAS, Plaintiffs Versata Software, Inc., f/k/a Trilogy Software, Inc. and
Versata Development Group, Inc., f/k/a Trilogy Development Group, Inc.
(collectively “Versata”) and Defendant Selectica, Inc (“Selectica”) have entered
into an agreement to settle the claims asserted in the above-captioned action on
certain terms and conditions set forth in their agreement;

NOW, THEREFORE, Versata and Selectica, pursuant to Rule 41(a)(l)(ii) of the
Federal Rules of Civil Procedure, through the signature of their counsel,
stipulate herein

\\

\\

\\

\\

\\

\\

\\

\\\



--------------------------------------------------------------------------------

to dismiss this action with prejudice, including all claims and counterclaims.
Each party agrees to bear its own attorneys fees and expenses incurred in this
action.

DATED: October     , 2007.

Respectfully submitted,

 

MCKOOL SMITH, P.C.            

 

   

 

By:   Sam Baxter     By:  

Lead Attorney

Texas State Bar No. 01938000

505 E. Travis, Suite 105

P.O. Box O

Marshall, Texas 75670

Telephone: (903) 927-2111

Telecopier: (903) 927-2622

sbaxter@mckoolsmith.com

Peter J. Ayers

Texas State Bar No. 24009882

payers@mckoolsmith.com

Laurie L. Gallun

Texas State Bar No. 24032339

lgallun@mckoolsmith.com

300 W. 6th Street, Suite 1700

Austin, Texas 78701

Telephone: (512) 692-8700

Facsimile: (512) 692-8744

   

S. Calvin Capshaw

ccapshaw@mailbmc.com

State Bar No. 03783900

Elizabeth L. DeRieux

ederieux@mailbmc.com

State Bar No. 05770585

Andrew W. Spangler

aspangler@mailbmc.com

State Bar No. 24041960

BROWN McCARROLL LLP

1127 Judson Road, Suite 220

Longview, TX 75601-5157

P.O. Box 3999

Longview, TX 75606-3999

Telephone: (903) 236-9800

Facsimile: (903) 236-8787

ATTORNEYS FOR PLAINTIFFS VERSATA SOFTWARE, INC. AND VERSATA DEVELOPMENT GROUP,
INC.    

David A. Segal

CA State Bar No. 166635

Gibson, Dunn & Crutcher LLP

4 Park Plaza

Irvine, California 92615

Telephone: (949) 451-3873

Facsimile: (949) 475-4662

dsegal@gibsondunn.com

      ATTORNEYS FOR DEFENDANT SELECTICA, INC.



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to
electronic service are being served this     th day of October, 2007, with a
copy of this document via the Court’s CM/ECF system per Local Rule CV-5(a)(3).
Any other counsel or record will be served by electronic mail, facsimile
transmission, and/or first class mail on this same date.

 

 

Elizabeth L. DeRieux



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

Versata Software, Inc., f/k/a Trilogy    §    Software, Inc.; and Versata
Development    §    Group, Inc., f/k/a Trilogy Development    §    Group, Inc.
   §       §    Plaintiffs,    §       §    v.    §    CIVIL ACTION NO.
2:06-CV-444 (TJW)    §    Selectica, Inc.,    §       §    JURY TRIAL DEMANDED
Defendant.    §   

STIPULATED ORDER OF DISMISSAL

The parties have jointly moved the Court, pursuant to Rule 41(a) of the Federal
Rules of Civil Procedure, to enter an Order dismissing with prejudice all claims
brought in this Civil Action by the parties.

IT IS HEREBY ORDERED, in accordance with Federal Rule of Civil Procedure
41(a)(2), as follows:

All claims brought by Versata Software, Inc. (f/k/a Trilogy Software, Inc.) and
Versata Development Group, Inc. (f/k/a Trilogy Development Group, Inc.) in this
Civil Action, are dismissed with prejudice.

All claims and counterclaims brought by Selectica, Inc. in this Civil Action are
dismissed with prejudice.

Each party shall bear its own attorneys’ fees and costs that it has accrued in
relation to all claims and all counterclaims in this action.



--------------------------------------------------------------------------------

EXHIBIT C

JOINT PRESS RELEASE

SELECTICA AND VERSATA SOFTWARE ANNOUNCE SETTLEMENT OF PATENT

LITIGATION AND DEVELOPMENT OF JOINT MARKETING RELATIONSHIP

San Jose, Calif. – October X, 2007 – Selectica Inc. (NASDAQ: SLTC) and Versata
Software, Inc. (formerly known as Trilogy Software, Inc.) announced today that
they have reached an amicable settlement of a patent lawsuit pending in the
United States District Court for the Eastern District of Texas since 2006. As
part of the settlement, Versata will license the asserted patents together with
others to Selectica for the life of the patents, and Selectica will pay to
Versata an undisclosed sum in royalties. All claims made in the litigation will
be dismissed with prejudice. The parties have agreed that the resolution of this
lawsuit does not constitute an admission of liability.

In addition, Selectica and Versata entered into a joint marketing arrangement
focused on revitalizating and growing the configuration and pricing market.
Specifically, Versata will have the opportunity to market Selectica’s
configuration, pricing and quoting (CPQ) solution to Versata’s installed
customer base. Selectica and Versata will share in the license and services
revenue generated through the joint marketing efforts.

“We are very pleased to resolve our patent litigation and turn an adversarial
relationship into a strategic relationship that we believe can help accelerate
our growth in the future,” said Robert Jurkowski, Chairman and Chief Executive
Officer of Selectica. “As part of the continued servicing of our CPQ installed
base over the past few years, we have continually developed enhancements to our
core CPQ technology. As a result, we believe that our product will be an
attractive complement to Versata solutions. Most important, the joint marketing
relationship with Versata will require minimal ongoing investment on our part,
while providing meaningful revenue opportunities.”



--------------------------------------------------------------------------------

“We are excited to transition our focus on this matter to growing the CPQ
market,” said Randy Jacops, Chief Executive Officer of Versata Enterprises, Inc.
parent company of Versata Software, Inc. “Our industry-leading solutions, backed
by over 100 issued and in-process patents, and our relentless focus on customer
success ensure robust solutions for all of our customers. The Versata-Selectica
alliance, backed by a comprehensive intellectual property portfolio, will enable
us to offer innovations and solutions unavailable from other competitors. We
look forward to presenting the CPQ solutions to our customers and other
companies looking for a world-class solution proven to drive significant
business value.”

Selectica’s CPQ solution allows companies to effectively price and sell complex,
configured products and services. Leveraging constraint-based technology,
Selectica’s CPQ solution enables customer to easily set-up, modify and maintain
pricing rules for configure-to-order products, resulting in opportunities for
enhanced revenues, improved profit margins, and higher customer satisfaction.

With over a decade of use in Fortune 500 companies worldwide, Versata’s
solutions and industry-specific customizations have set a standard for
configuration capability. In addition to interactive product selection and
configuration capabilities, Versata’s product portfolio also includes complex
pricing, product multi-sourcing, and other solutions to drive effective
enterprise and internet sales and marketing processes.

About Selectica, Inc.

Selectica (NasdaqGM: SLTC - News) provides its customers with software solutions
that automate the complexities of enterprise contract management and sales
configuration lifecycles. The company’s high-performance solutions underlie and
unify critical business functions including sourcing, procurement, governance,
sales and revenue recognition. Selectica has been providing innovative,
enterprise-class solutions for the world’s largest companies for over 10 years
and has generated substantial savings for its customers. Selectica customers
represent leaders in manufacturing, technology, retail, healthcare and
telecommunications, including: ABB, Ace Hardware, Bell Canada, Cisco, Covad
Communications, General Electric, Fireman’s Fund Insurance Company, Hitachi,
International Paper, Juniper Networks, Levi Strauss & Co., Rockwell Automation,
Tellabs, and 7-Eleven. Selectica is headquartered in San Jose, CA. For more
information, visit the company’s Web site at www.selectica.com.

About Versata Enterprises, Inc.

With a global presence covering 45 countries, Versata Enterprises solves the
most complex business problems for the world’s largest organizations. Versata
Enterprises comprises a number of leading enterprise solution providers,
including Versata, Inc., Artemis International Solutions Corporation, and the
pending Gensym Corporation acquisition, in addition to Nextance, Inc. Versata
distinguishes itself in the software industry by focusing on customer priorities
as driven by value delivered. Versata’s market-leading Customer Success Program
ensures customer involvement in product decisions and business



--------------------------------------------------------------------------------

priorities and provides a twice-yearly opportunity for customers to score
Versata’s performance against commitments. Versata’s world-class engineering
capability ensures substantive and valuable product releases, thereby ensuring
customer success. Versata also offers customers the opportunity to leverage
Versata’s global efficiency by offering a menu of services to help customers
lower the cost of technology services across the enterprise. Versata’s
relentless focus on customer priorities, coupled with an unmatched global
engineering capability, ensures Versata customers benefit from continuous
innovation and repeatable value propositions. Further information is available
at http://www.versata.com.

 

Contact:

     Tony Rossi, Financial Relations Board for Selectica      213-486-6545,
trossi@financialrelationsboard.com

Forward Looking Statements

The statements contained in this release that are not purely historical are
forward-looking statements within the meaning of Section 21E of the Securities
and Exchange Act of 1934, including statements regarding Selectica’s and its
customers’ expectations, beliefs, hopes, intentions or strategies regarding the
future and expectations regarding performance improvements or increases in sales
attributable to Selectica’s existing and new products. All forward-looking
statements included in this release are based upon information available to
Selectica as of the date hereof, and Selectica assumes no obligation to update
any such forward-looking statement. Actual results could differ materially from
current expectations. Factors that could cause or contribute to such differences
include, but are not limited to, (i) market and customer acceptance of new
products of Selectica, including the on-demand contract management and sales
execution products and the applications developed with business partners,
(ii) the success of the ongoing restructuring of Selectica’s operations,
(iii) the conclusions resulting from the independent review of the Company’s
past stock option granting practices, (iv) the inability of the Company to avoid
delisting from The Nasdaq Stock Market due to non-compliance with Marketplace
rules, (vi) potential regulatory inquiries and litigation relating to the review
of past stock granting practices and the related restatement of the Company’s
financial statements and (vii) other factors and risks discussed in Selectica’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2007 and in other
reports filed by Selectica with the Securities and Exchange Commission.